Title: John Quincy Adams to John Adams, 21 December 1780
From: Adams, John Quincy
To: Adams, John


     
      Honoured Sir
      Leyden December 21st 1780
     
     Mr. Thaxter and brother Charles wrote both to you the day before yesterday and as I had no subject to write upon, I did not write But I can now give you an account of our journey.
     We dined on Monday at Haerlem and arrived at Leyden at Six oclock. We lodged at the Cour de Hollande and saw Mr. Waterhouse that evening. The next day we went to hear a Medicinal lecture by Professor Horn, we saw several experiments there. In the afternoon we went to Hear a Law lecture by Professor Pessel. Each lecture lasts an hour.
     Yesterday Afternoon we moved from the Cour de Hollande to private lodgings in the same house in which Mr. Waterhouse boards our address is Mr. &c. by de Heer Welters, op de lange Burg, tegen over t Mantel Huis. Leyden.
     I was to day in company with the parson of the brownist Church Who seems to be a clever man, he is a scotch-man but does not pray for the king of England.
     I should be glad to have a pair of Scates they are of various prices from 3 Guilders to 3 Ducats those of a Ducat are as good as need to be but I should like to know whether you would chuse to have me give so much.
     Mr. Waterhouse says that for riding I must have a pair leather breeches and a pair of boots. I should be glad if you would answer me upon that as soon as you receive this for there is a vacancy here which begins to morrow and in the vacancy is the best time to begin to learn to ride.
     In the vacancy there will be no lectures at all but our Master will attend us all the while as much as when there is no vacancy.
     I continue writing in Homer, the Greek Grammar and Greek testament every day.
     
      I am your most dutiful Son,
      John Quincy Adams
     
    